Citation Nr: 0811827	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma of the left forearm.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to August 
1974, from August 1978 to September 1981, and from October 
1984 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin dated in October 2006, which denied service 
connection for basal cell carcinoma of the right side of the 
neck and left forearm and degenerative disc disease of the 
lumbar spine.  Service connection for basal cell carcinoma of 
the right side of the neck was later granted by the RO in a 
December 2006 rating decision.  Consequently, as the veteran 
was granted the benefit sought with regard to the basal cell 
carcinoma of the right side of the neck, this issue is not 
currently on appeal.  

The veteran was informed in March 2007 that he was scheduled 
for a hearing at the RO in May 2007 with regard to the issues 
of entitlement to service connection for basal cell carcinoma 
of the left forearm and degenerative disc disease of the 
lumbar spine.  The veteran withdrew his request for a 
personal hearing by way of a May 2007 statement.  
Accordingly, the Board will adjudicate the claims based on 
the evidence of record.  38 C.F.R. § 20.704(e) (2007).  

The Board notes that the veteran submitted a notice of 
disagreement with an initial noncompensable rating for 
degenerative joint disease of the right third 
metacarpophalangeal joint, which was granted by way of a June 
2004 rating decision.  He argued that his disability 
warranted a 10 percent disability rating.  The RO later 
granted the requested 10 percent rating for this disability 
by way of a March 2006 decision.  Consequently, as the 
veteran was granted the benefit sought, this issue is not on 
appeal.  

The Board notes that the veteran also expressed disagreement 
with the June 2004 rating decision that denied service 
connection for arthritis of the left hand.  This was done by 
way of a July 2004 statement.  The RO has not yet issued a 
statement of the case (SOC) with regard to this issue.  
(Supplemental statements of the case have been issued that 
address this claim, but such an action is not appropriate.  
38 C.F.R. § 19.31(a).)  The Board will therefore remand the 
claim of entitlement to service connection for arthritis of 
the left hand.  See Manlincon v. West, 12 Vet. App. 238, 240 
(1990).  (The issue has not been listed on the title page of 
this decision because, absent a substantive appeal, the Board 
does not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 
384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).)


FINDINGS OF FACT

1.  The veteran does not have basal cell carcinoma of the 
left forearm attributable to his period of military service.

2.  The veteran has degenerative disc disease of the lumbar 
spine that is likely related to his military service. 


CONCLUSIONS OF LAW

1.  The veteran does not have basal cell carcinoma of the 
left forearm that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran has degenerative disc disease of the lumbar 
spine that is the result of disease or injury incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Specifically regarding VA's duty to notify, through 
notification letters to the veteran dated in October 2005 and 
May 2006 he was apprised what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The RO also provided a statement of the case (SOC) reporting 
the results of its review of issues on appeal and the text of 
the relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date by way of letters dated in 
March 2006, May 2006, and June 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured several examinations in furtherance of 
these claims.  VA has no duty to inform or assist that was 
unmet.

II.  Background

The veteran is seeking entitlement to service connection for 
basal cell carcinoma of the left forearm and degenerative 
disc disease of the lumbar spine.  

Service medical records (SMRs) associated with the claims 
file reveal complaints of left-sided low back pain and 
gluteal pain following push-ups in February 1996.  In October 
1997 the veteran reported a pedunculated, flesh-colored mole 
of the right lower brow.  In July 1999 the veteran was seen 
for a mole of the right temple, which was reported to be 
actinic keratosis.  In February 2000 the veteran was seen for 
complaints of mid-thoracic back pain, which were attributed 
to a T-4 dysfunction.  He was also noted to have a history of 
scoliosis.  The veteran's May 2000 retirement physical 
examination revealed a normal clinical evaluation of the 
veteran's skin and spine.  The veteran was reported to have 
arthritis and back problems at T-5, T-6 and T-7 at that time.

The veteran was afforded a VA examination in April 2000.  
Examination of the lumbar spine revealed no painful motion, 
muscle spasm, weakness or tenderness.  A very minimal 
concavity to the right was apparent along the upper thoracic 
region with trace left paraspinal fullness.

Associated with the claims file are treatment reports from 
Martin Army Community Hospital dated from August 2000 to May 
2001.  The records reveal that the veteran was noted to have 
a past medical history of osteoarthritis in August 2000 and 
scoliosis at T-2 to the left and T-7 to the right.  

Also associated with the claims file are VA outpatient 
treatment reports dated from December 2001 to November 2007.  
In December 2001 the veteran was seen for a lesion on the 
left side of his neck which was noted to likely be eczema.  
The veteran was seen in March 2002 to establish primary care 
services.  He was noted to have a history of "psoriasis" of 
the face.  Examination of the skin revealed no rashes, 
lesions, or areas of breakdown.  A skin examination of the 
arms performed in December 2005 was negative for any lesions.  
A skin examination performed in January 2007 revealed scaly 
erythematous appearing papules and plaques on the left 
forearm.  He was assessed with seborrheic keratosis and 
actinic keratosis.  

VA examination reports associated with the claims file dated 
in May 2003, February 2004, May 2004, and February 2006 were 
unrelated the issues on appeal.  

The veteran was afforded a VA spine examination in December 
2005.  The examiner reviewed the veteran's service medical 
records.  The examiner diagnosed the veteran with mild lumbar 
degenerative disc disease and degenerative joint disease.  
The examiner opined that although the veteran may have had 
occasional episodes of back strain in the military, based on 
multiple reports of negative chronic low back pain while in 
the military, it was her opinion that the veteran's current 
low back disability was unrelated to his military service.  

Associated with the claims file are private treatment reports 
from Dean East Dermatology, dated from September 2005 to 
August 2006.  In September 2005, November 2005, and December 
2005 the veteran was noted to have a lesion on his neck.  The 
veteran was treated again for lesions in January 2006.  He 
was reported to have biopsy-proven basal cell skin cancers on 
the right neck behind and below the ear and on the left 
medial arm and an actinic keratosis of the left lateral arm.  
The veteran attributed the lesions to sun exposure while in 
the military.  In April 2006 the veteran was treated for an 
unknown resolving lesion on the left forearm and four actinic 
keratoses on the left dorsal forearm.  The examiner noted 
that the veteran was treated for a basal cell cancer of the 
left forearm and behind the right ear in January 2006.

The veteran was afforded a VA dermatology examination in 
August 2006.  The examiner reviewed the veteran's claims 
file.  The examiner diagnosed the veteran with basal cell 
carcinoma of the right neck and left forearm.  He opined that 
it was at least as likely as not that the veteran's skin 
lesions were present prior to July 2000.  The examiner noted 
that the lesion on the right side of the veteran's neck was 
present prior to his discharge but the veteran did not seek 
any treatment until 2001.  An addendum opinion was obtained 
by another physician in September 2006.  The examiner 
reviewed the claims file but stated that she was unable to 
provide an opinion regarding the left arm lesion because she 
was unable to find any record of a left arm lesion in 2001.  
The same examiner was again requested to provide an opinion 
regarding the left arm lesion in October 2006 at which time 
she noted that the veteran was seen in service for treatment 
of a flesh colored mole in the right lower brow area in 1997 
and an actinic keratosis of the right temple/sideburn in July 
1999.  She opined that neither the flesh colored mole seen in 
1997 nor the right temple actinic keratosis was related to 
the basal cell carcinomas excised in December 2005.  She said 
the basal cells were not found in the same locations as the 
lesions removed in service in 1997 and 1999.  She noted that 
neither a flesh colored more nor an actinic keratosis was 
suggestive of basal cell carcinoma and neither of those types 
of lesions were known to be precursors of basal cell 
carcinomas.  She concluded that the skin conditions were 
unrelated to each other and none of the conditions would 
likely be mistaken for the other.  

Associated with the claims file are several statements from 
N. Pekson-Reyes, M.D.  In an August 2005 letter Dr. Pekson-
Reyes reported that the veteran was well-known to her as a 
patient during her medical residency at Clark Air Base in the 
Philippines during the period from October 1987 to December 
1990.  She reported that during that time period the veteran 
had, among other things, complaints of low back pain.  She 
said the pain in the veteran's low back pre-dated 1987.  She 
said the veteran also had scoliosis at T-4 which was much 
more severe than his low back pain.  She concluded that as a 
result of her three-year association with the veteran she was 
able to state that his symptoms were congruent with a 
diagnosis of pre-existing lumbar degenerative disc disease 
exacerbated during a July 1990 combat training exercise.  Dr. 
Pekson-Reyes also submitted a letter dated in May 2007 in 
which she reported that she was closely associated with the 
veteran during her three-year medical residency at Clark Air 
Base and that she remembered his medical conditions during 
the time period from October 1987 to December 1990.  She said 
she saw the veteran frequently during that time period for 
complaints of back pain from upper back scoliosis and lumbar 
degenerative disc disease.  She said the veteran reported 
that his lower back pain had started one year prior to his 
arrival at Clark Air Base when he was transferred from a 
pediatric unit to an adult male surgery unit, which required 
a great deal of lifting and seemed to have initiated his 
lower back condition.  Dr. Pekson-Reyes stated that the 
veteran also worked on a multi-service medical/surgical unit 
at Clark Air Base where he continued to suffer upper and 
lower back pain, which he kept in check with non-steroidal 
anti-inflammatory drugs (NSAIDs) and careful body mechanics.  
She concluded that the veteran's low back condition was 
severely exacerbated during a training exercise in July 1990.  
She noted that she had a clear recognition of this event as 
it happened at the end of her medical residency.  

Associated with the claims file is a May 2007 statement from 
T. Kirchberg, D.C.  Dr. Kirchberg reported that he had 
treated the veteran for complaints of lower back pain, 
cervical spine pain, and intermittent scoliosis at T-4 since 
November 2006.  He said, based on a review of the veteran's 
history, physical examination, review of systems, orthopedic 
and neurological examinations, and motion palpation he was 
able to assess his current spinal conditions and determine 
that the veteran has lumbosacral joint dysfunction with 
associated lower back pain and weakness.  Dr. Kirchberg 
stated that due to the duration of the veteran's complaints 
of lower back pain prior to October 1987, and lack of 
radiculopathy to the lower extremities, the condition is 
consistent with disc degeneration of the lower lumbar spine.  
Dr. Kirchberg said he reviewed the August 2005 letter from 
Dr. Pekson-Reyes and he agreed with her assessment that the 
veteran's lumbar disc degeneration began prior to October 
1987.  



III.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if any such 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).



Basal Cell Carcinoma of the Left Forearm

As noted above, there is medical evidence of treatment for 
basal cell carcinoma of the left forearm in January 2006.  
However, there is no showing of a relationship to the 
veteran's period of military service.  The veteran's service 
medical records do not document any treatment related to 
basal carcinoma.  While the August 2006 VA examiner opined 
that the veteran's skin lesions were at least as likely as 
not present prior to July 2000, he did not provide a 
rationale for his opinion.  The October 2006 examiner who 
provided an addendum opinion reviewed the claims file and 
service medical records and noted that the veteran was seen 
in service for treatment of a flesh colored mole in the right 
lower brow area in 1997 and an actinic keratosis of the right 
temple/sideburn in July 1999.  She opined that neither the 
flesh colored mole seen in 1997 nor the right temple actinic 
keratosis were related to the basal cell carcinomas excised 
in December 2005.  She said the basal cells were not found in 
the same locations as the lesions removed in service in 1997 
and 1999.  She noted that neither a flesh colored mole or an 
actinic keratosis are suggestive of basal cell carcinoma and 
neither of those types of lesions were known to be precursors 
of basal cell carcinomas.  She concluded that the skin 
conditions were unrelated to each other and none of the 
conditions would likely be mistaken for the other.  

In short, there is no competent evidence linking the basal 
cell carcinoma of the left forearm to service or within a 
year of the veteran's separation from service.  The absence 
of such nexus evidence leads to the conclusion that the 
preponderance of the evidence is against the claim.

The Board notes that the veteran has alleged that he has 
basal cell carcinoma of the left forearm related to his 
period of military service.  While the veteran is capable of 
providing information regarding his symptoms, as a layperson, 
he is not qualified to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for basal cell carcinoma of the left 
forearm.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

Degenerative Disc Disease of the Lumbar Spine

Here, there is medical evidence of a current diagnosis of 
degenerative disc disease of the lumbar spine.  There is also 
medical evidence of a complaint of low back pain in service.  
While the December 2005 VA examiner opined that although the 
veteran may have had occasional episodes of back strain in 
the military, based on multiple reports of negative chronic 
low back pain while in the military, it was her opinion that 
the veteran's current low back disability was unrelated to 
his military service, Dr. Pekson-Reyes reported that the 
veteran was in fact well known to her as a patient during her 
medical residency at Clark Air Base in the Philippines during 
the period from October 1987 to December 1990, while the 
veteran was in service.  She reported that during that time 
period the veteran had, among other things, complaints of low 
back pain which pre-dated 1987.  She concluded that as a 
result of her three-year association with the veteran she was 
able to state that his symptoms were congruent with a 
diagnosis of pre-existing lumbar degenerative disc disease 
exacerbated during a July 1990 combat training exercise.  
Additionally, Dr. Kirchberg stated that due to the duration 
of the veteran's complaints of lower back pain prior to 
October 1987, and lack of radiculopathy to the lower 
extremities, his low back condition was consistent with disc 
degeneration of the lower lumbar spine.  Dr. Kirchberg 
reviewed the August 2005 letter from Dr. Pekson-Reyes and he 
agreed with her assessment that the veteran's lumbar disc 
degeneration began prior to October 1987.  Consequently, 
affording the veteran the benefit of the doubt, the record 
supports a finding that the veteran's degenerative disc 
disease of the lumbar spine is likely related to military 
service.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for basal cell carcinoma of 
the left forearm is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.  


REMAND

As reported in the introduction, the Board notes that, after 
the veteran received notice of the June 2004 rating decision 
that had denied service connection for left hand arthritis, 
he voiced his disagreement.  This was done in July 2004.  
Evidence of record reflects that the RO issued a SOC in 
August 2005 but failed to include the left hand arthritis 
issue.  Several supplemental statements of the case were 
issued with regard to this issue-in March 2006 and December 
2006.  Nevertheless, a SOC has not yet been issued.  In 
situations such as this, where the veteran has filed a notice 
of disagreement (NOD), but no SOC has been issued, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board should remand the matter for the issuance of a 
SOC.  See Manlincon, supra.  Although SSOCs have been issued 
there is a rule that prohibits such a process.  38 C.F.R. 
§ 19.31(a) ("In no case will a Supplemental Statement of the 
Case be used to announce decisions by the agency of original 
jurisdiction on issues not previously addressed in the 
Statement of the Case, or to respond to a notice of 
disagreement on newly appealed issues that were not addressed 
in the Statement of the Case.")

Accordingly, the case is REMANDED for the following action:

Re-examine the issue of entitlement 
to service connection for arthritis 
of the left hand addressed by the 
veteran in his July 2004 statement.  
If no additional development is 
required, prepare a SOC in 
accordance with 38 C.F.R. § 19.29 
(2007), unless the matter is 
resolved by granting the benefit 
sought, or by the veteran's 
withdrawal of the NOD.  If, and only 
if, the veteran files a timely 
substantive appeal, the issue should 
be returned to the Board.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


